ourti) Court of Appeals;
                                    ^an Sntonio, tJEexaS

                                     Thursday, July 30, 2015

                                         No. 04-14-00678-CR


                                          Ronjee Middleton,
                                             Appellant

                                                 V.



                                         The State of Texas,
                                             Appellee

                                Trial Court Case No. 2013CR0666


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on Wednesday, September 2, 2015, to the
following panel: Chief Justice Sandee Bryan Marion, Justice Karen Angelini, and Justice Jason
Pulliam. All parties will be notified of the Court's decision in this appeal in accordance with
Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDERED on Thursday, July 30, 2015.




       IN WITNESS WHEREOF, I have hereunto set my hand and ^                             f the said
court on this Thursday, July 30, 2015.


                                                               ith E./Iottie, Cler
      I"/